Chadwick, J.
(dissenting) — The act does take away the right of local self-government in this, that there is no provision of the law warranting the expenditure of county funds by any other than the board of county commissioners. The fact that the board invites the improvement does not meet the full intendment of the law. It is the intent and purpose of the constitution as well as the statute, Rem. & Bal. Code, § 3890, subd. 5, “to allow all accounts legally chargeable against such county not otherwise provided for, and to audit the accounts of all officers having the care, management, collection, or disbursement of any money belonging to the county or appropriated to its benefit”; that county funds shall be expended only for strictly county purposes and upon proper vouchers, audited by the board of county commissioners. Under the present law, funds collected by the county for special uses are put at the unrestrained disposal of a board in no way responsible to the local taxpayer. In the case of Davies v. Board of Supervisors of Saginaw County, 89 Mich. 295, 50 N. W. 862, the general principle was laid down that any law which undertakes to destroy the function of the local governing board is unconstitutional. Speaking of a similar law, the court said:
“It seeks to divest certain local officers, recognized as such and provided for by the constitution, of the function of their offices, and to confer those functions upon a board, appointed by a power removed from that locality, and not responsible to local authority. The functions of township officers who are continued by constitutional enactment are as clearly, within the contemplation and protection of the constitution as are the officers themselves, and the legislature has no more power to deprive those officers of their authority, and confer that authority upon officers not of local selection, than it has to abolish the offices. It is just as essential to local self-government that the functions of elective officers be preserved to such officers, as that the right of election be protected; indeed, it is the local management of local concerns, by and through the medium of officers of their own selection, that is sought to be protected. Strip the officers of a munici*623pality of their functions, and you rob the municipality of its. vitality.”
See, also, Cooley, Const. Lim. (4th ed.), ch. 8.
It will not be contended that the state could levy a direct tax upon a particular county for the purpose of aiding state roads. Therefore any law that provides for the diversion of a fund collected by the county, to the disbursing officers of the state, annuls not only the provisions of the law defining the duties of county commissioners, but evades section 12 of article 11 of the constitution. It does indirectly that which could not be done directly and should be held to be void.